DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0155760, hereinafter Chang ‘760) in view of Chang et al. (US 2013/0346666, hereinafter Chang ‘666), Wong et al. (US 2008/0082708) and Gray (US 2018/0287964).
Regarding Claim 1, Chang ‘760 teaches a method, comprising:
designating a virtual channel of a plurality of virtual channels located in a first logical transaction layer of a physical transport network conforming to a first network protocol ([0061] T-mux control is based on a programmable transmission channel (TC) value, and the value is initialized by a basic I/O system (BIOS) system to mark a TC corresponding to a CCIX virtual channel (VC). The transaction layer is an independent 
assembling a transaction layer packet ([0061] CCIX protocol packet) in a second logical transaction layer ([0061] CCIX transaction layer) of a second network protocol ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel),
wherein the transaction layer packet conforms to the first network protocol ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel);
transferring the transaction layer packet from the second logical transaction layer to the first virtual channel ([0061] A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel); and
transmitting the transaction layer packet over a data link layer and a physical layer ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same) of the physical transport network using the first virtual channel ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel … A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel), the data link layer and the physical layer conforming to the first network protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same. A difference lies in that a transaction multiplex (T-mux) layer is disposed above the data link layer, where 
However, Chang ‘760 does not teach wherein the transaction layer packet comprises a header conforming to the second network protocol and compatible with the first network protocol, wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet; and a message containing instructions indicating to the logic conforming to the second network protocol to re-transmit the message to at least one device capable of recognizing the second network protocol.
In an analogous art, Chang ‘666 teaches wherein the transaction layer packet comprises a header conforming to the second network protocol ([0043] FIG. 4 shows an MCTP over PCIe packet format, according to one embodiment. The fields grouped by labels "PCIe Medium-Specific Header" and "PCIe Medium-Specific Trailer" are specific to carrying MCTP packets using PCIe VDMs. The fields grouped by labels "MCTP Transport Header" and "MCTP Packet Payload" are common fields for all MCTP packets and messages and are specified the MCTP Base Specification. Further descriptions for the MCTP over PCIe packet format are shown in FIG. 5; Fig. 4, Bytes 16-20 include MCTP Message Header) and compatible with the first network protocol ([0043] The fields grouped by labels "PCIe Medium-Specific Header"; [0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. … these fields include a PCI Requester ID and a PCI Target ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet 
The combination of Chang ‘760 and Chang ‘666 does not teach wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet; and a message containing instructions indicating to the logic conforming to the second network protocol to re-transmit the message to at least one device capable of recognizing the second network protocol.
In an analogous art, Wong teaches wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet ([0035] The data passes from the link and physical layer to the transaction layer, which logically separate core device transactions from the communication link functions of the controller 208(1). In the transaction layer, a transaction layer packet (TLP) deformatter 414 decodes packets, in particular decoding the headers to determine the type of packet and/or request. The packets may then be added to appropriate queues in preparation for processing by the core logic 204(1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wong’s method with Chang ‘760’s method so that the bandwidth consumption and latency of the links can be improved (Wong [0022]), and the packets can be processed correctly by the appropriate module after the header decoding.

In an analogous art, Gray teaches a message containing instructions indicating to the logic conforming to the second network protocol to re-transmit the message to at least one device capable of recognizing the second network protocol ([0110] FPGA #W0's remote router client forwards the message, to some remote router on a next FPGA, via the interface specified in the routing table 926; the interface may be point-to-point link, ring, IP network, PCIe, PCIe switch, CAPI link, NVlink, CCIX link, or other suitable means).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gray’s method with Chang ‘760’s method so that network-on-chip (“NOC”) interconnection networks are designed for efficient implementation in programmable logic in FPGAs, and using these NOC networks in multiple FPGAs can achieve efficient and flexible composition and intercommunication with systems of hundreds, thousands, even millions of cores, implemented in FPGAs (Gray [0007]).

Regarding Claim 2, Chang ‘760 does not teach the transaction layer packet includes a third party identifier recognizable to the first logical transaction layer, and a third party message type recognizable to the second logical transaction layer.
In an analogous art, Chang ‘666 teaches the transaction layer packet includes a third party identifier recognizable to the first logical transaction layer (Fig. 4, Byte 10 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Moreover, components from third-party vendors can be readily integrated with the system.

Regarding Claim 4, the combination of Chang ‘760, Chang ‘666, Wong and Gray, specifically Chang ‘760 teaches the second logical transaction layer leverages existing properties of the physical layer of the physical transport network ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same), but employs class of service (COS) attributes that are unique to the second logical transaction layer ([0061] The following describes a feature of the CCIX protocol used in an NVMe command processing procedure in an embodiment of the present application. The protocol can be compatible with the PCIe standard, and protocol layers are customized to implement cache coherence and achieve a lower latency (i.e., the unique attribute of the CCIX is lower latency)).

Regarding Claim 5, the combination of Chang ‘760, Chang ‘666, Wong and Gray, specifically Chang ‘760 teaches the COS attributes are at least one of low latency 

Regarding Claim 6, Chang ‘760 does not teach at least one attribute contained within the transaction layer packet is not recognizable to the first logical transaction layer, but remaining fields of the transaction layer packet are recognizable by the first logical transaction layer.
In an analogous art, Chang ‘666 teaches at least one attribute contained within the transaction layer packet is not recognizable to the first logical transaction layer ([0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. It includes various fields relating basic MCTP message structure, as well as fields in which vendor-specific information can be entered. As part of the basic routing requirements for routing MCTP messages over PCIe, these fields include a PCI Requester ID and a PCI Target ID; [0045] Vendor Define Message Type Code field), but remaining fields of the transaction layer packet are recognizable by the first logical transaction layer ([0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. It includes various fields relating basic MCTP message structure, as well as fields in which vendor-specific information can be entered. As part of the basic routing requirements for routing MCTP messages over PCIe, these fields include a PCI Requester ID and a PCI Target ID).


Regarding Claim 8, the combination of Chang ‘760, Chang ‘666, Wong and Gray, specifically Chang ‘760 teaches the second network protocol contains load/store semantics ([0085] the home agent module may be further connected to the SQ cache, and in this case, the home agent module may be further configured to receive a read request or a write request in the local cache, and return a response message to a sender of the read request or the write request).

Regarding Claim 9, the combination of Chang ‘760, Chang ‘666, Wong and Gray, specifically Chang ‘760 teaches the first network protocol is a PCIe protocol and the second network protocol is a CCIX protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same. A difference lies in that a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer).


In an analogous art, Chang ‘666 teaches the second logical transaction layer provides for in-order packet delivery ([0042] The Transport Binding specifications are documents that describe how MCTP is implemented on a particular physical medium. This includes the definition of MCTP packet formatting for the medium, source and destination physical addressing handling, physical layer data integrity, and medium-specific timing parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Moreover, packets can be re-assembled correctly.

Regarding Claim 11, Chang ‘760 teaches a method, comprising:
receiving a first transaction layer packet via a data link layer and a physical layer of a physical transport network conforming to a first network protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same; [0061] A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel), wherein the first transaction layer packet conforms to the first network protocol ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel);

assembling a second transaction layer packet that conforms to the second network protocol recognizable to a second logical transaction layer ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel … A packet format may be optimized by removing fields that are not required by the CCIX protocol); and
transferring the second transaction layer packet from the first virtual channel to the second logical transaction layer ([0061] a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer; [0061] CCIX virtual channel (VC)).
	However, Chang ‘760 does not teach wherein the transaction layer packet comprises: a header conforming to a second network protocol and compatible with the first network protocol, wherein the header comprises data indicating to logic conforming to the second network protocol how to process the first transaction layer packet; and a message containing instructions indicating to the logic conforming to the second 
In an analogous art, Chang ‘666 teaches wherein the transaction layer packet comprises: a header conforming to a second network protocol ([0043] FIG. 4 shows an MCTP over PCIe packet format, according to one embodiment. The fields grouped by labels "PCIe Medium-Specific Header" and "PCIe Medium-Specific Trailer" are specific to carrying MCTP packets using PCIe VDMs. The fields grouped by labels "MCTP Transport Header" and "MCTP Packet Payload" are common fields for all MCTP packets and messages and are specified the MCTP Base Specification. Further descriptions for the MCTP over PCIe packet format are shown in FIG. 5; Fig. 4, Bytes 16-20 include MCTP Message Header) and compatible with the first network protocol ([0043] The fields grouped by labels "PCIe Medium-Specific Header"; [0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. … these fields include a PCI Requester ID and a PCI Target ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Thus, a more flexible system can be accomplished.
	The combination of Chang ‘760 and Chang ‘666 does not teach wherein the header comprises data indicating to logic conforming to the second network protocol how to process the first transaction layer packet; and a message containing instructions 
In an analogous art, Wong teaches wherein the header comprises data indicating to logic conforming to the second network protocol how to process the first transaction layer packet ([0035] The data passes from the link and physical layer to the transaction layer, which logically separate core device transactions from the communication link functions of the controller 208(1). In the transaction layer, a transaction layer packet (TLP) deformatter 414 decodes packets, in particular decoding the headers to determine the type of packet and/or request. The packets may then be added to appropriate queues in preparation for processing by the core logic 204(1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wong’s method with Chang ‘760’s method so that the bandwidth consumption and latency of the links can be improved (Wong [0022]), and the packets can be processed correctly by the appropriate module after the header decoding.
The combination of Chang ‘760, Chang ‘666 and Wong does not teach a message containing instructions indicating to the logic conforming to the second network protocol to re-transmit the message to at least one device capable of recognizing the second network protocol.
In an analogous art, Gray teaches a message containing instructions indicating to the logic conforming to the second network protocol to re-transmit the message to at least one device capable of recognizing the second network protocol ([0110] FPGA #W0's remote router client forwards the message, to some remote router on a next CCIX link, or other suitable means).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gray’s method with Chang ‘760’s method so that network-on-chip (“NOC”) interconnection networks are designed for efficient implementation in programmable logic in FPGAs, and using these NOC networks in multiple FPGAs can achieve efficient and flexible composition and intercommunication with systems of hundreds, thousands, even millions of cores, implemented in FPGAs (Gray [0007]).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 13, Chang ‘760 does not teach extracting, by the second logical transaction layer, the header from the first transaction layer packet based on the third party message type.
In an analogous art, Chang ‘666 teaches extracting, by the second logical transaction layer, the header from the first transaction layer packet based on the third party message type (Fig. 4, Byte 10 and Byte 11, Vendor ID within PCIe Medium-Specific Header; Fig. 4, Byte 16, Message Type within MCTP Packet Payload).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or 

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marolia et al. (US 2019/0297015) teaches network interface data transport in heterogeneous computing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU-WEN CHANG/Examiner, Art Unit 2413